Appeal by the defendant from a judgment of the Supreme Court, Kings County (Shaw, J.), rendered March 3, 1980, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that his guilt was not proven beyond a reasonable doubt is without merit. The People’s evidence at trial showed that the victim, Pedro Rivera Rosario, had been engaged in a relationship with the defendant’s stepsister, and had hit her during an argument. Four days later, the defendant, his stepfather and stepbrother went to a store owned by Mr. Rivera. The defendant had a baseball bat in his hand and threatened to kill Mr. Rivera. He and his relatives chased Mr. Rivera into a back room of the store. There was no other entrance or exit to the back room. Approximately five minutes later, the defendant and his relatives came out of the store and drove away. The defendant was still carrying the bat. The police found Mr. Rivera lying on the floor of the back room. An autopsy revealed that he died as a result of multiple blows to the head with a blunt instrument, such as a baseball bat, stick or pipe.
Viewed from the perspective most favorable to the People, this evidence was sufficient to prove, beyond a reasonable doubt, that the defendant, while acting in concert with others, intentionally caused Mr. Rivera’s death (cf., Matter of Michael D., 109 AD2d 633, affd 66 NY2d 843). Thompson, J. P., Lawrence, Kunzeman and Sullivan, JJ., concur.